At the trial, the plaintiff gave evidence tending to prove such payment; and offered certain conveyances of real estate, made by the defendant within six weeks previously, as evidence tending to show the state of his property, a.nd how much had been previously disposed of, but without any suggestion that the proceeds thereof were fraudulently applied. The defendant objected to the admission in evidence of these conveyances, (not being specified in the replication,) as irrelevant, and having no tendency to show that the payment to Williams was made with an intent to prefer him. But Dewey, J. admitted them as competent to show that the defendant had disposed of so much of his property before the payment to Williams. And the court now affirmed this ruling, and entered

Judgment on the verdict for the plaintiff.